Title: From Benjamin Franklin to Schweighauser, 13 September 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy. 13. sept. 1779.
The Bearer M. De Guio having been an officier in The American Service and brought Prisoner into England, I request you would procure him a Passage to Boston if convenient in the Mercury Packet. He will pay the Captain for his passage on his arrival there; having considerable arrearages of pay due to him. I have the honour to be, Sir &c.
M. Schweighauser.
